*212Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeff Corr appeals the district court’s order accepting in part and rejecting in part the recommendation of the magistrate judge, granting the Bureau of the Public Debt’s motion for summary judgment, and denying Corr’s motion for summary judgment. We deny the Bureau of the Public Debt’s motions to stay the briefing schedule and dismiss the appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corr v. Bureau of the Pub. Debt, No. 6:11-cv-00865, 2012 WL 4464038 (S.D.W.Va. Sept. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.